department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date telephone number employer_identification_number uil legend watershed preserve commission state county this is in response to your ruling_request for a ruling as to whether certain activities conducted by you constitute an unrelated_trade_or_business and whether the sale of proceeds derived from those certain activities are taxable as unrelated_business_taxable_income under sec_511 through of the internal_revenue_code code facts you are a state non-profit corporation described in sec_501 you were organized for cultural and other educational_purposes within the meaning of sec_501 and were specifically formed to educate individuals about the arts and natural sciences you built and manage a nature center as well as related facilities including nature trails to provide formal and participatory environmental education to students and the general_public environment through museum exhibits special programs and interactive experiences in preserve you serve over big_number students from more than school systems and an additional big_number visitors each year you are supported by program fees memberships fundraising events museum admissions and donations from corporations and individuals in furtherance of your exempt_purpose you educate the public about the you later amended your articles of incorporation to expand the description of your exempt purposes your purposes now include protecting the natural and scenic spaces of real_property protecting natural_resources and maintaining or enhancing water and air quality resources of watershed which includes preserve preserve is owned by commission and is leased to you in furtherance of these amended purposes you protect the natural you have represented that commission was created as a public corporation by the state legislature under an act of the general assembly of state and commission is considered a political_subdivision of state an act of state legislature passed in reads there is hereby created a body corporate and politic to be known as commission under its former name which shall be deemed to be a political_subdivision of state and a public corporation by that name an act of state legislature passed in reads the body corporate and politic known as commission under its former name is hereby renamed as commission the general purposes of the commission are declared to be acquiring constructing equipping maintaining and operating a recreational center and area or centers and areas and doing any and all things deemed by the commission necessary convenient or desirable for and incident to the efficient and proper development and operation of such types of undertakings further nine of eleven members of commission are appointed by county or city the act reads commission shall consist of members four of such members shall be appointed by the commissioners of city five members shall be appointed by the board_of commissioners of county and two members shall be appointed by commission in year commission entered into an agreement whereby it leased to county the acreage necessary for constructing an environmental center on preserve commission then subleased this land back from county and assumed total responsibility for the operation regulation and maintenance of the center commission selected you as the sole managing agent and operator of the center and leased that portion of land to you for a substantial term it also forbade you from making any capital improvements to the land other than regular maintenance without first notifying and seeking its approval in year commission leased additional acreage in the watershed to you and extended the term of your lease this amended contract clarified that during the lease period you may not erect any currently unplanned substantial improvements substantially alter the topography nor substantially alter the vegetation growing upon said leased premises without the prior consent of commission entered upon the commission minutes under a declaration of conservation covenants and restrictions commission covenants to maintain the majority of this additional land as stream buffers commission then executed a deed of conservation_easement to you in which the entire acreage is subject_to your management for conservation purposes thus you hold a perpetual conservation_easement over preserve and some additional tracts in watershed that contain streams you indicate that this perpetual easement ensures that preserve is kept undeveloped and its conservation values are preserved by maintaining the woodland and natural character of the property additionally you are responsible for complying with commission's covenant regarding maintaining stream buffers a few years ago you hired a consultant to perform an environmental assessment of watershed the assessment pointed out significant problems with the stream quality in watershed and determined the steps necessary to remediate watershed’s waterways you received a clean water act section grant to address certain storm water detention and stream restoration and could possibly obtain other such grants in the future a national program to address nonpoint sources of water pollution provides funds for the grants that originate from the federal government and are then allocated to state nonpoint source agencies the state agencies may award the grants to awardees such as you the state agencies must ensure that awardees comply with federal laws and that their projects are designed in compliance with those laws however since grant funding may be sporadic in order to complete the remediation activities you plan to form a stream mitigation bank with support of commission by conducting stream mitigation activities to restore deeply eroded degraded streams to a functional form as part of operating the stream mitigation bank you will generate mitigation credits that can be sold within an environmental conservation program created and managed by various state and federal agencies more specifically as inducement to invest in the significant costs associated with stream restoration the u s army corps of engineers corps with the cooperation_and_participation of other federal and state agencies oversees a program pursuant to authority under sec_404 of the clean water act or section of the rivers and harbors act of that allows the owner of impaired streams to create value by restoring and preserving the streams and receive credits from the restoration and preservation activities a stream mitigation bank is the legal structure that provides the mitigation credits the creation of credits occurs under a mitigation banking instrument that must be approved by the corps and the number of credits to be awarded for completed work is established in the mitigation banking instrument releases of credits in the mitigation bank occur when the work has been satisfactorily performed under the requirements of the mitigation banking instrument once all of the mitigation credits are sold as discussed below there are no additional proceeds from the mitigation bank however the owner sponsor of the mitigation bank is responsible for the monitoring and maintenance of the restored stream reaches for seven years after completion of the final phase in your case after this seven year period you as trustee for the preserve are charged with management of the water resources in perpetuity the mitigation credits generated by your stream mitigation activities can be sold to private developers or governmental units who have projects which may cause any stream disturbance or impact on a stream somewhere else in the primary service watershed such projects include the construction of bridges or piped road crossings the corps is responsible for providing permits to developers as pertinent to stream effects and for public review and comment of permits in order to receive construction permits the corps requires developers to mitigate the environmental impacts of their projects as feasible the intent of the corps in its mitigation programs is to ensure that there is no net_loss to the stream or wetland environments mitigation credits serve as a preferred option for meeting the requirements if the developer proposes this option the amount of credits a developer must buy is dependent on the length and severity of the impact on the given streams within a developer's project and is determined by the corps the pricing of mitigation credits is market-driven the corps does not regulate the pricing of the mitigation credits however the corps is the entity that issues the mitigation credits when the mitigation work is completed in accordance with the terms of the mitigation banking instrument sale of mitigation credits is restricted to developers of projects in the primary service area watershed or after certain penalties are applied in secondary zones commission entered into a contractual agreement with you authorizing you to form a stream mitigation bank bank commission appointed you as the manager of bank and delegated to you the authority to negotiate the banking instrument with the corps you and commission submitted the mitigation and other state and federal agencies banking instrument to the corps the u s environmental protection agency the u s fish and wildlife service and the state department of natural_resources the banking instrument was approved and is administered by the corps on behalf of itself and the other agencies under the terms of the banking instrument commission is the sponsor of bank the banking instrument makes clear that as the sponsor commission is solely responsible for planning funding developing managing and monitoring bank in accordance with the mitigation banking instrument as noted above in addition to signing the banking instrument commission also executed the deed of conservation_easement and restrictive covenant related to watershed to you as manager of the bank and under the deed and contractual agreement with commission you provide the financing supervision and future monitoring of preservation construction requirements and conduct and fund the mitigation activities commission authorized you to sell all the mitigation credits generated from bank you state that your activity of protecting watershed lessens the governmental burdens of commission to care for preserve and watershed you state that the effect of the deed of conservation_easement is to require you to perform the obligations of commission as owner of the preserve including those requiring affirmative action under the declaration of conservation covenants and restrictions and those arising under the bank instrument you represent that this arrangement with commission was in accordance with all laws of state including contracting provisions you expect to spend several million dollars in performing your obligations to commission in addition a commitment has been made by you county and city to address storm water management issues in the developed areas surrounding preserve rulings requested that your stream mitigation activities are substantially related to your exempt_purpose under sec_501 of the code and do not constitute an unrelated_trade_or_business within the meaning of sec_513 that the income you receive from the sale of credits by bank is not unrelated_business_taxable_income under sec_512 law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_501_c_3_-1 of the income_tax regulations treas reg provides that an organization may be recognized as an organization described in sec_501 of the code if it is operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the treas reg provides a definition of the term charitable as it is used in sec_501 of the code the term charitable is used in its generally accepted legal sense and includes lessening of the burdens of government sec_1_513-1 of the treas reg provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the treas reg provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on’ if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the treas reg provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 of the treas reg provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_85_1 1985_1_cb_177 and revrul_85_2 1985_1_cb_178 recognize as charitable certain organizations that assist state and local governments in carrying out their functions the criteria for determining whether an organization’s activities lessen the burdens of government are first whether the governmental_unit considers the organization’s activities to be its burden and second whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government however the fact that the government or an official of the government expresses approval of an organization and its activities is not sufficient to establish that the organization is lessening the burdens of government see revrul_85_2 supra concluding that the organization’s activity of training guardians ad litem actually lessens the burdens of the juvenile court in part because the court uses the volunteers trained by the organization thus the functions that constitute the burdens of government must be identified and the organization’s activities must actually lessen those burdens in 466_fsupp_1164 d d c virginia psro’ two organizations were formed pursuant to a federal_law that provided for the establishment of professional standards review organizations psros’ to ensure the effective efficient and economic delivery of health care services to medicare and medicaid beneficiaries the department of health education and welfare was charged with implementation of the psro program the district_court stated that t he legislative_history of the statute indicates that the psro programs were created essentially to act in the government's place in ensuring the ‘effective efficient and economic’ delivery of health care services to medicare and medicaid beneficiaries id pincite the court also stated that i t is well established that a corporation which provides a community benefit or lessens the burdens of government may be regarded as engaged in charitable activities the court concluded that these organizations operated exclusively for charitable purposes under sec_501 of the code id at in 74_tc_240 acq 1980_2_cb_2 queens county psro the tax_court held that an organization created pursuant to a federal statute that reviewed the appropriateness and quality of healthcare services provided to medicare and medicaid recipients was exempt under sec_501 of the code because it lessened the burdens of government the tax_court held that the psro’s activities of lessening the burdens of the federal government and promoting public health far outweighed any incidental benefit that individual physicians or even the profession as a whole would derive from petitioner's purposes and activities in 88_tc_1 affd without published opinion 838_f2d_465 4th cir the court_of_appeals upheld the decision of the tax_court that the organization did not lessen any burden of government and thus was not exempt under sec_501 of the code the organization provided a wide range of services and facilities to the residents of columbia maryland the organization contended that if it did not provide these services and facilities the local or state government would have to provide them the tax_court stated that this assertion does not mean that the organization's activities are in fact a burden of government instead the organization must demonstrate that the state of maryland and or the county accept the organization's activities as their responsibility and recognize the organization as acting on their behalf activities actually lessen the burden of the state_or_local_government in addition the organization must further establish that its in 76_tc_394 acq 1981_2_cb_1 the tax_court found that the organization was described in sec_501 of the code because among other purposes it was lessening the burdens of government the organization’s primary activity was the certification of crop seed within the state of indiana a substantial amount of time was also spent conducting scientific research in seed technology and providing instruction in modern seed technology in conjunction with purdue university the state of indiana did not have a department of agriculture to regulate agricultural products within the state and delegated by law agricultural regulatory functions to purdue university and the director of the purdue university agricultural experiment station the function of seed certification was in turn delegated by purdue university to indiana crop improvement association inc the tax_court found that as the official seed certifying agency for the state of indiana the organization was directly assisting the u s department of agriculture in enforcing the standards and procedures established under federal statute rather than primarily promoting the economic interests of commercial seed producers and commercial farmers in 326_us_279 66_sct_112 90_led_67 c b the court stated that the presence of a single regardless of the number or importance of truly nonexempt purpose if substantial in nature will destroy the exemption exempt purposes analysis you have requested a ruling that your stream mitigation activities in watershed are substantially related to your exempt purposes and do not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code unrelated business taxable income’ is gross_income derived from any unrelated_trade_or_business that is regularly carried on by the organization sec_512 gross_income of an exempt_organization is taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1 a of the treas reg a trade_or_business is an activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_513 of the code you will sell credits from bank to a variety of entities and intend to receive income from that activity therefore it meets the definition of a trade_or_business under sec_513 under sec_1_513-1 of the treas reg we examine the frequency and continuity of the activities and the manner in which they are conducted to determine whether a trade_or_business is regularly carried on while the ultimate number of credits that you can sell is finite you will be selling the credits regularly to various parties over a period of several years therefore this activity is regularly carried on within the meaning of the code and regulations see sec_1_513-1 the remaining issue is whether the sale of these credits is substantially related to your exempt purposes a trade_or_business is substantially related to exempt purposes if the business activities have a substantial causal relationship or contribute importantly to the achievement of exempt purposes sec_1_513-1 under the terms of the conservation_easement you are required to protect the conservation values of watershed and preserve on behalf of commission through the arrangements discussed above this responsibility was bestowed upon you by commission a political_subdivision of state by conducting stream mitigation activities you are undertaking activities that lessen the burdens of government lessening the burdens of government is regarded as an exempt_purpose revrul_85_1 supra revrul_85_2 supra virginia professional standards review foundation v blumenthal supra and professional standards review organization of queens county inc v commissioner supra the issue is whether your activities in creating a mitigation bank and selling the resulting mitigation credits is related to this purpose commission was created as a public corporation by the state legislature under an act of the general assembly of state to oversee all activities within preserve as a political_subdivision commission is a governmental_unit you are lessening the burdens of commission because there is an objective manifestation that commission considers the activity of operating bank including the water remediation activities conducted through bank in watershed to be its burden and you are actually lessening commission's burden by operating bank on behalf of commission see revrul_85_2 and columbia park and recreation assoc v commissioner supra under a declaration of conservation covenants and restrictions commission agreed to maintain a significant part of the preserve land as stream buffers furthermore as a signatory to the banking instrument and the listed sponsor of bank commission is legally obligated to plan fund develop manage and monitor the bank by assuming this specific obligation in addition to its general conservation obligations commission demonstrated that it considers the activity of operating bank including the stream remediation activities in watershed performed as a part of bank to be its burden in addition commission assigned its conservation obligations contained in the conservation_easement to you requiring you to maintain the land in essentially pristine condition and seek commission’s approval before making any capital improvements commission authorized you to negotiate the mitigation banking instrument and remediate these waterways furthermore commission delegated the operation of bank its legal_obligation as sponsor of bank to you through a contractual agreement in meeting minutes commission specified that it wanted you to be responsible for all financing supervision and future monitoring of preservation and construction requirements associated with bank commission also provided that you were authorized to sell all credits generated by bank you have assumed all responsibilities for the planning funding developing and monitoring of bank as well as the authority to sell credits generated by bank by carrying out these activities you are fulfilling commission’s conservation and legal obligations and lessening commission's burden revrul_85_1 supra revrul_85_2 supra in order for the income derived from the sale of the credits to be taxable to you as unrelated_business_income under sec_512 of the code the income must be derived from an unrelated_trade_or_business that is regularly carried on by you because the sale is not an unrelated_trade_or_business as defined by sec_513 any mitigation credit income you receive would not be taxable here the activity is substantially related to your exempt purposes within the meaning of sec_513 because it lessens the burdens of government ruling your stream mitigation activities are substantially related to your exempt_purpose under sec_501 of the code and do not constitute an unrelated_trade_or_business within the meaning of sec_513 the income you receive from the sale of mitigation credits created by bank is not unrelated_business_taxable_income under sec_512 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it may not be used or cited by others as precedent sec_6110 provides that it this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described in particular this ruling does not address whether the sale of any other form of credits would be considered unrelated_business_income and be taxable as such because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
